PER CURIAM.
Donald Lee Phillips seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and conclude on the reasoning of the district court that Phillips has not made a substantial showing of the denial of a constitutional right. See Phillips v. Angelone, No. CA-01-714 (W.D.Va. Sept. 17, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We further deny Phillips’ motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.